DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-20 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 February 2021; 17 July 2020; 08 May 2020; and 31 October 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  The specification discloses a short amino acid sequence at page 35, line 2, [0125] that is not accompanied by the required reference to the relevant sequence identifier.  This application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825).  Please also see the PTO-90C Communication and Revised Notice to Comply attached to the instant Office Action.


Claim Objections
1.	Claims 1, 4, 7, 12-18, and 20 are objected is objected to because of the following informalities:  
1a.	In claim 1, line 2, after the word “liposomes”, the semi-colon should be deleted and a comma inserted.
1b.	In claim 4, line 2, the phrase “SEQ ID NO. 1” should be amended to recite “SEQ ID NO: 1”.
1c.	Claims 7, 12-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-6, 8-11, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, and 10-17 of U.S. Patent No. 10,512,687. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an immunogenic composition comprising cationic liposomes, a mixture of TLR3 and TLR9 ligands, and a cellular adhesion agent.
	Claim 1 of the instant application is directed to an immunogenic composition comprising: (a) cationic liposomes, wherein the cationic liposomes comprise a mixture of cationic lipids and non-charged lipids; (b) a mixture of toll like receptor 3 (TLR3) and toll like receptor 9 (TLR9) ligands; and (c) a cellular adhesion agent having a high viscosity.  Claim 2 recites that the cationic liposomes comprise a mixture of cationic lipid and non-charged lipids, optionally DOTAP and cholesterol, in a 1:1 molar ratio.  Claim 3 recites that the mixture comprises non-coding plasmid DNA and polyI:C.  Claim 4 recites that the non-coding plasmid DNA comprises a polynucleotide of SEQ ID NO: 1. Claim 5 recites that the mixture wherein the mixture 
	Meanwhile, claim 1 of the ‘687 patent recites an immunogenic composition comprising: (a) cationic liposomes, wherein the cationic liposomes comprised a mixture of cationic lipids and non-charged lipids; (b) a mixture of toll like receptor 3 (TLR3) and toll like receptor 9 (TLR9) ligands; (c) a cellular adhesion agent; and (d) wherein the mixture of TLR3 and TLR9 ligands comprises non-coding plasmid DNA and polyI:C in a ratio of about 1:1 (by weight).  Claim 2 recites that the cationic liposomes comprise DOTAP and cholesterol in a 1:1 molar ratio.  Claim 3 recites that the non-coding plasmid DNA comprises a polynucleotide represented by SEQ ID NO: 1. (It is noted that the polynucleotide sequence of SEQ ID NO: 1 of the ‘687 patent is 100% identical the polynucleotide sequence recited in claim 4 of the instant application.) Claim 10 of the ‘687 patent recites a method for inducing an immune response to an antigen in a subject comprising administering to the subject a composition comprising the composition of claim 1 and an antigen.
	The claims of both the instant application and the ‘687 patent are directed to overlapping immunogenic compositions.  The compositions in both the instant application and the ‘687 patent are comprised of the same elements—(a) cationic liposomes, wherein the cationic liposomes comprise a mixture of cationic lipids and non-charged lipids; (b) a mixture of TLR3 and TLR9 ligands; and (c) a cellular adhesion agent.  The main difference between the two claim sets is that in the instant application, the recited cellular adhesion agent has a high viscosity.  Claim 1 of the ‘687 patent broadly recites a “cellular adhesion agent” (and is silent regarding a limitation as to the viscosity).  However, the specification of the ‘687 patent teaches that the 
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the 
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim. See MPEP § 804 (II)(B)(2)(a).







Conclusion
Claims 1-6, 8-11, and 19 are rejected.  Claims 7, 12-18, and 20 are objected.

The art made of record and not relied upon is considered pertinent to applicant's disclosure:

Contreras et al.  J Vet Int Med 31(4): 1312, June 2017 (teach administration of mucosimmune (liposome-TLR ligand complex formulation) lessens clinical signs of FHV-1 and decreases FHV-1 shedding)

Contreras et al. J Vet Int Med 33: 831-837, 2019 (teach administration of cationic liposomes (mixed with poly I:C, pDNA, carboxymethylcellulose) lessens clinical signs of FHV-1 and decreases FHV-1 shedding)

Dow et al. J Vet Int Med 31(4): 1308, #IM05, June 2017 (teach that liposome-TLR ligand complexes may be used as an effective non-specific immune stimulant for induction of anti-viral and anti-bacterial immunity in cats)

Wheat et al.  BMC Vet Res 15: 330, 2019 (disclose formation of liposome-TLR3/9 agonist complexes with pIC and non-coding plasmid DNA (page 9, column 1))

Wheat et al.  J Vet Int Med 33: 838-845, 2019 (teach the formation of liposome-TLR3/9 agonist complexes with poly I:C and pDNA, as well as carboxylmethylcellulose (page 839, column 1); intranasal administration to cats)

Wheat et al.  PLoS One 15(6): e0235422, 2020 (teach the formation of liposome-TLR2/9 agonist complexes with poly I:C and pDNA, as well as carboxylmethylcellulose) (bottom of page 2 through page 3); intranasal administration to cattle)


References that teach cationic liposomes complexed with non-coding plasmid DNA (but do not teach that the composition comprises a high viscosity cellular adhesion agent):

Dow et al.  US 2005/0013812 (cited on the IDS of 31 October 2019)

Henderson et al.  Vaccine 29: 5304-5312, 2011 (cited on the IDS of 17 July 2020)

Logue et al.  Antiviral Res 87: 195-203, 2010

Mansour et al.  US 2011/0070298 (cited on the IDS of 31 October 2019)



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
08 July 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647